Mr. Justice Eakin
delivered the opinion of the court.
There is but one question before us on this appeal, namely: are the findings of fact sufficient to support the judgment? The rule is that findings of fact, made by a court when an action is tried without the intervention of a jury, are equivalent to special verdicts and must be based upon, and as broad as, the material issues involved (Freeman v. Trummer, 50 Or. 287: 91 Pac. 1077); but, in the absence of a finding on a matter essential to the right of action or defense, such judgment must fail for want of support: Lewis v. Bank, 46 Or. 182 (78 Pac. 990).
The warranty sued on is that the rope was of sufficient strength to do the work. There is no complaint that it was defective or lacking in quality, but that it was inadequate—lacking in strength. The court finds that the warranty was given substantially as alleged in the complaint, and that the rope parted. Whether plaintiff re*586lied upon the warranty while using the rope, or that it broke when in use lowering the safe, were issues of fact upon which the court should have found; and if found in favor of plaintiff would prima facie have entitled plaintiff to recover. But these issues are not mentioned in the findings. The substance of finding No. 3, so far as it relates to the issues, is that the rope parted, and that plaintiff failed to prove that it was insufficient for the purpose for which it was sold.' All the other matters in that finding are either repetitions, or relate to the defects in the rope, which are immaterial.
2. The statement that plaintiff failed to prove that the rope was insufficient in strength is but a conclusion; while the finding of fact that the rope parted, establishes that it was insufficient in strength, unless plaintiff was negligent in the manner of the use of the rope, or in handling the safe, or used defective appliances. It was not necessary for plaintiff to prove want of negligence on its part. Plaintiff’s negligence was a matter of defense, and is so pleaded, and the burden was upon defendant to prove it: 5 Ency. Pl. & Pr. 10; 30 Am. & Eng. Ency. Law (2 ed.), 208. And if it was proved, the court should have so found. Had the court made findings upon these defenses, showing that the breaking of the rope was plaintiff’s fault, then such findings would be sufficient to support the judgment, even though material issues of the complaint are not mentioned: Freeman v. Trummer, 50 Or. 287 (91 Pac. 1077). To support the judgment rendered, additional findings of fact were necessary, namely, that plaintiff did not purchase or use the rope relying upon the warranty, or that the rope did not part in the lowering of the safe; or, if these facts are found in favor of plaintiff, or are omitted altogether, then there must have been findings that the rope was not caused to break by the weight of the safe, but by some negligence of .the plaintiff in the use of the rope, as charged in the answer. The findings of fact do not de*587termine the issues necessary to support the judgment.
Therefore the judgment is reversed, and the cause remanded to the lower court for such further proceedings as may be proper, not inconsistent with this opinion.
Reversed.